DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Generally, claim 1-20 are not written in accordance with U.S. Practice. As such are repeat with grammatic, functional, and 112 errors. The ones below are by way of example, but are rather repeat with problems. A close review of the claims is required and corrections deemed warranted. 
For claims 1-20; The “trap” as recited in the claims does not have sufficient support based on the disclosure, the meets and bounds of the trap’s structure is unascertainable. Therefore, the scope of the trap as recited is indefinite.
Re claim 6, “above a temperature of between 25-40” is recited. However, this doesn’t not make sense as it would seem the coating is permeable at 26 degrees, but also not preamble at 27 degrees. Rather, does applicant intend permeable above 40? 
Re claims 15 and 20, see note above. 
For claim 9; The claim recites the limitation "the outer wall" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For claim 14; 
The insect trap of claim 5, wherein the outside has a temperature between 29⁰C and 31⁰C, has a color that corresponds at least to a large extent to the color of a host plant or a preferred residence of the insect pest that is to be captured. 
For claim 16; The limitation set forth in the claim is lacking structure, it is unclear what is intended to be “above a temperature between 29⁰C and 31⁰C,” thus rendering the claim indefinite. This appears to be a grammatical issue/typographical error, the examiner will interpret the claim as follows: 
The insect trap of claim 11, wherein the outer wall of the insect trap above a temperature between 29⁰C and 31⁰C, has a color that corresponds at least to a large extent to the color of a host plant or a preferred residence of the insect pest that is to be captured.
Re claims 1, 4, 5, 9, 13, 17, 18,  19 recites, “preferred residence’. Preferred makes it unclear. Similar to the use of term ‘such as’. 
Claims not addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryeczek (US 5922996 A) in view of PARRA (WO 2018055556 A1).
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
For claim 1; Ryeczek teaches a device designed to attract insects (columns 4-5; lines 67-2) with a dark colored outside wherein the outside has a color that is reversible above a certain temperature (column 12; lines 56-59).
Ryeczek does not teach a black outside.
However, PARRA teaches that it would be advantageous to utilize the color black to attract insects and that a bright color or one with great contrast would be suitable to attract nocturnal insects (page 3; paragraph 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material taught by Ryeczek as suggested by PARRA to make the coating black in order to produce a trap that attracts insects (PARRA, page 3; paragraph 10). See MPEP 2143 I. (G)
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 2; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses wherein the coating is permeable to light above a certain temperature (column 4; lines 57-63 & column 12; lines 56-59).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 3; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses wherein the coating contains thermochromic pigments (column 12; lines 56-59).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 4; 
Ryeczek discloses wherein there is a color below (fig. 16 the color of 166) the dark coating (column 12; lines 56-59).
Ryeczek does not teach such color corresponding at least to a large extent to the color of a host plant or a preferred residence of the insect pest that is to be captured.
However, PARRA teaches that it would be advantageous to utilize black as well as a bright color to contrast the black in order to attract insects (page 3; paragraph 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) and the outside of the trap from PARRA to be coated in the black thermochromic coating taught in the modification of Ryeczek and PARRA (from the rejection of claim 2) as suggested by PARRA in order to further attract insects to the trap by creating the facade of a preferred residence (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 5; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA (in the rejection of claim 4) teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior (See the rejection of claim 4).
Therefore, the examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 25⁰C-40⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 7; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses wherein the coating is permeable to light above a certain temperature (column 4; lines 57-63 & column 12; lines 56-59).
Ryeczek does not teach wherein the coating is permeable to light for a wavelength of the light that is seen by the insect that is to be captured.
However, PARRA teaches that it would be advantageous to utilize a color that would attract insects (page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a color for the coating that is permeable to light for a wavelength of the light that is seen by the insect that is to be captured as See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 8; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses wherein the coating is see-through, transparent, or at least translucent above a certain temperature (column 4; lines 57-63 & column 12; lines 56-59).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 9; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses a material that is a dark color that changes colors above a certain tempurature (column 12; lines 56-59).
Ryeczek does not teach a black material nor a color corresponding at least to a large extent to the color of a host plant or a preferred residence of the insect pest that is to be captured.
However, PARRA teaches that it would be advantageous to utilize black as well as a bright color to contrast the black in order to attract insects (page 3; paragraph 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) and the outside of the trap from PARRA to be coated in the black thermochromic coating taught in the modification of Ryeczek and PARRA (from the rejection of claim 1) as suggested by PARRA in order to further attract insects to the trap by creating the facade of a preferred residence (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 10; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses the material being thermochromic (column 12; lines 56-59).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 11; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior (See the rejection of claim 9)
Therefore, the examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 25⁰C-40⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 12; The modification of Ryeczek and PARRA teaches all limitations as stated above.
Ryeczek discloses the coating containing thermochromic pigments (column 12; lines 56-59).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 13; 
Ryeczek discloses wherein there is a color below (fig. 16 the color of 166) the dark coating (column 12; lines 56-59).
Ryeczek does not teach such color corresponding at least to a large extent to the color of a host plant or a preferred residence of the insect pest that is to be captured.
However, PARRA teaches that it would be advantageous to utilize black as well as a bright color to contrast the black in order to attract insects (page 3; paragraph 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA (see the rejection of claim 4) as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 14; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA (See the rejection of claim 4) teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior.
The examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 29⁰C-31⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
For claim 16; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA (See the rejection of claim 9) teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior.
The examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 29⁰C-31⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to 
For claim 17; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior (See the rejection of claim 4).
The examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 25⁰C-40⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
For claim 18; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior (See the rejection of claim 4).
The examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 25⁰C-40⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G).
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
For claim 19; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA teaches a trap with a black (PARA, page 3; paragraph 10) thermochromic coating that becomes translucent (Ryeczek, column 12; lines 56-59) and a brightly colored (PARA, page 3; paragraph 10) interior (See the rejection of claim 4).
The examiner asserts that, the trap will either be visually black or visually bright (white, silver, ect.) at all temperatures, including between the range of 25⁰C-40⁰C, which resembles an insects preferred environment thus attracting them (PARA, page 3; paragraph 10).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the trap taught by PARRA to be a bright color (i.e. white, silver) to contrast the black thermochromic coating taught in the modification of Ryeczek and PARRA as suggested by PARRA in order to further attract insects to the device (PARA, page 3; paragraph 10). See MPEP 2143 I. (G)
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryeczek in view of PARRA as applied to claim 1 above, and further in view of BIRGER (WO 2015097700 A1).
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
For claim 6; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA does not teach the coating being permeable to light above a temperature of between 25°C and 40°C.
However, BIRGER does teach a thermochromic material that is triggered to change colors at a temperature that would allow the coating to be permeable to light above a temperature of between 25°C and 40°C (pages 17-18; lines 30-1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique taught by BIRGER of the thermochromic pigment shifting colors at 16⁰C to improve the similar coating taught by the modification of Ryeczek and PARRA in the same way by allowing the coating to be permeable to light above a temperature of between 25°C and 40°C in order to lure insects to the trap. See MPEP 2143 I. (C)
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryeczek in view of PARRA as applied to claim 6 above, and further in view of BIRGER.
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
For claim 15; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA does not teach the coating being permeable to light above a temperature of between 29°C and 31°C.
However, BIRGER does teach a thermochromic material that is triggered to change colors at a temperature that would allow the coating to be permeable to light above a temperature of between 29°C and 31°C (pages 17-18; lines 30-1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique taught by BIRGER of the thermochromic pigment shifting colors at 16⁰C to improve the similar coating taught by the modification of Ryeczek and PARRA in the same way by allowing the coating to be permeable to light above a temperature of between 29°C and 31°C in order to lure insects to the trap. See MPEP 2143 I. (C)
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryeczek in view of PARRA as applied to claim 2 above, and further in view of BIRGER (WO 2015097700 A1).
It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
For claim 20; The modification of Ryeczek and PARRA teaches all limitations as stated above.
The modification of Ryeczek and PARRA does not teach the coating being permeable to light above a temperature of between 25°C and 40°C.
However, BIRGER does teach a thermochromic material that is triggered to change colors at a temperature that would allow the coating to be permeable to light above a temperature of between 25°C and 40°C (pages 17-18; lines 30-1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique taught by BIRGER of the thermochromic pigment shifting colors at 16⁰C to improve the similar coating taught by the modification of Ryeczek and PARRA in the same way by allowing the coating to be permeable to light above a temperature of between 25°C and 40°C in order to lure insects to the trap. See MPEP 2143 I. (C)
As noted above, the preamble is given no patentable weight because the description is self-contained and in light of the 112(b) set forth above, the meets and bounds of what is to encompass “a trap” is not found in the claims nor sufficient described in the disclosure via the specification and due to the lack of drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642